5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
           3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

   (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
               )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
             )257+(6,;7+&,5&8,7
               BBBBBBBBBBBBBBBBB


       1R                ;
&257(= 0,//(5                     
        3HWLWLRQHU$SSHOOHH       
                                     1RV
                                   
           Y                       !
                                   
                                   
'(11,6 0 675$8%:DUGHQ          
       5HVSRQGHQW$SSHOODQW 
                                   
         1R               
                                   
.(50,7 (/'5,'*( +$<1(6            
          3HWLWLRQHU$SSHOOHH 
                                   
           Y                      
                                   
/8(//$ %85.(:DUGHQ              
                                   
6DJLQDZ&RUUHFWLRQDO)DFLOLW\ 
       5HVSRQGHQW$SSHOODQW 
                                  1
      $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH(DVWHUQ'LVWULFWRI0LFKLJDQDW'HWURLW
     1RV²'HQLVH3DJH+RRG
                     'LVWULFW-XGJH
              $UJXHG2FWREHU
          'HFLGHGDQG)LOHG$XJXVW

                           
       0LOOHUHWDOY6WUDXEHWDO         1RV

%HIRUH%2**6*,/0$1DQG%5,*+7&LUFXLW-XGJHV
                       BBBBBBBBBBBBBBBBB
                             &2816(/
$5*8('  7KRPDV 0 &KDPEHUV 2)),&( 2) 7+(
3526(&87,1* $77251( 'HWURLW 0LFKLJDQ IRU
$SSHOODQWV  -RKQ 5 0LQRFN &5$0(5 0,12&. $QQ
$UERU0LFKLJDQ0DUOD50F&RZDQ67$7($33(//$7(
'()(1'(5 2)),&( 'HWURLW 0LFKLJDQ IRU $SSHOOHHV
21 %5,()  7KRPDV 0 &KDPEHUV 2)),&( 2) 7+(
3526(&87,1* $77251( 'HWURLW 0LFKLJDQ IRU
$SSHOODQWV  -RKQ 5 0LQRFN &5$0(5 0,12&. $QQ
$UERU0LFKLJDQ0DUOD50F&RZDQ6XVDQ00HLQEHUJ
67$7( $33(//$7( '()(1'(5 2)),&( 'HWURLW
0LFKLJDQIRU$SSHOOHHV
   %5,*+7-GHOLYHUHGWKHRSLQLRQRIWKHFRXUW*,/0$1
- SS  GHOLYHUHG D VHSDUDWH FRQFXUULQJ RSLQLRQ
%2**6 - SS  GHOLYHUHG D VHSDUDWH GLVVHQWLQJ
RSLQLRQ
                       BBBBBBBBBBBBBBBBB
                           23,1,21
                       BBBBBBBBBBBBBBBBB
   0<521+%5,*+7&LUFXLW-XGJH7KHZDUGHQVRIWZR
0LFKLJDQ VWDWH FRUUHFWLRQDO LQVWLWXWLRQV DSSHDO D IHGHUDO
GLVWULFWFRXUW¶VFRQGLWLRQDOJUDQWRIKDEHDVFRUSXVWRSULVRQHUV
&RUWH]0LOOHUDQG.HUPLW+D\QHVRQWKHJURXQGRILQHIIHFWLYH
DVVLVWDQFH RI FRXQVHO  +D\QHV DQG 0LOOHU DUH FXUUHQWO\
VHUYLQJOLIHVHQWHQFHVZLWKRXWSDUROHDIWHUSOHDGLQJJXLOW\WR
ILUVWGHJUHHPXUGHU



    
     7KH +RQRUDEOH 0\URQ + %ULJKW 6HQLRU &LUFXLW -XGJH RI WKH 8QLWHG
6WDWHV &RXUW RI $SSHDOV IRU WKH (LJKWK &LUFXLW VLWWLQJ E\ GHVLJQDWLRQ
1RV                0LOOHUHWDOY6WUDXEHWDO          

  ,Q0LOOHUDQG+D\QHVZHUHILIWHHQDQGVL[WHHQ\HDUV
ROG UHVSHFWLYHO\  (DFK RQ WKH DGYLFH RI KLV RZQ GHIHQVH
FRXQVHO SOHG JXLOW\ LQ 0LFKLJDQ VWDWH FRXUW WR ILUVW GHJUHH
PXUGHU7KHLUDWWRUQH\VEHOLHYHGLWOLNHO\WKDWWKHWULDOFRXUW
ZRXOGLPSRVHMXYHQLOHVHQWHQFHV7KHWULDOFRXUWGLGVHQWHQFH
WKHPDVMXYHQLOHV,QHDFKFDVHWKHSURVHFXWLRQDSSHDOHGDQG
WKH0LFKLJDQ&RXUWRI$SSHDOVUHYHUVHG0LOOHUDQG+D\QHV
HDFK WKHQ UHFHLYHG WKH RQO\ DYDLODEOH DGXOW VHQWHQFH XQGHU
0LFKLJDQODZOLIHLQSULVRQZLWKRXWSRVVLELOLW\RISDUROH
1HLWKHU 0LOOHU¶V QRU +D\QHV¶ WULDO FRXQVHO FRQVLGHUHG RU
DGYLVHG WKHLU UHVSHFWLYH FOLHQWV WKDW the prosecutor could
appeal the imposition of a juvenile sentence.
   Miller and Haynes petitioned for writs of habeas corpus,
and the federal district court concluded that the failure of
their defense attorneys to inform them of the prosecutor's
right to appeal, particularly in light of their youth at the time
of the pleas, constituted ineffective assistance of counsel. 7KH
FRXUWIXUWKHUFRQFOXGHGWKDWDFRQWUDU\GHWHUPLQDWLRQRQWKH
IDFWV DQG WKH ODZ E\ WKH 0LFKLJDQ &RXUW RI $SSHDOV
FRQVWLWXWHGDQXQUHDVRQDEOHDSSOLFDWLRQRIFOHDUO\HVWDEOLVKHG
IHGHUDOODZDVGHWHUPLQHGE\WKH8QLWHG6WDWHV6XSUHPH&RXUW
LQ:LOOLDPVY7D\ORU529 U.S. 362 (2000)+LOOY/RFNKDUW
474 U.S. 52 (1985DQG6WULFNODQGY:DVKLQJWRQ466 U.S.
668 (1984)  $FFRUGLQJO\ WKH FRXUW separately JUDQWHG
0LOOHU¶VDQG+D\QHV¶SHWLWLRQVIRUZULWVRIKDEHDVFRUSXVRQ
WKHJURXQGRILQHIIHFWLYHDVVLVWDQFHRIFRXQVHO7KHZDUGHQV
DSSHDO$IWHUDFDUHIXOUHYLHZRIWKHUHFRUGVLQWKHWZRFDVHV
ZH$)),50WKHGLVWULFWFRXUW

    
     The Honorable Denise Page Hood, United States District Court
Judge for the Eastern District of Michigan.
    
      The court published only one opinion. See Haynes v. Burke, 115
F.Supp.2d 813 (E.D.Mich 2000). The other opinion is unpublished, see
Miller v. Straub, No. 98-CV-74655-DT (E.D. Mich. Aug. 31, 2000), but
the court analyzed the two cases similarly. ,Q ERWK FDVHV WKH GLVWULFW FRXUW
RUGHUHG WKDW XQOHVV 0LFKLJDQ WRRN DFWLRQ ZLWKLQ  GD\V WR DIIRUG 0LOOHU
DQG +D\QHV QHZ WULDOV WKH\ FRXOG DSSO\ IRU ZULWV RUGHULQJ WKHLU IRUWKZLWK
UHOHDVH IURP FXVWRG\
       0LOOHUHWDOY6WUDXEHWDO         1RV          1RV             0LOOHUHWDOY6WUDXEHWDO     

                        ,%$&.*5281'                                      PHDQVWKDWLWGLGQRWFRUUHFWO\LGHQWLI\DQGDSSO\6WULFNODQGDV
                                                                            WKHJRYHUQLQJIHGHUDOUXOH%XWHYHQLIZHZHUHWRSDUVHWKH
  Kermit Haynes and Cortez Miller are two of six youths                    WZRSDUWVRI6WULFNODQGLQWKLVZD\ZHZRXOGQRWFRQGXFWD
FKDUJHGE\WKHVWDWHRI0LFKLJDQZLWKWKH PXUGHURI                   IXOOGHQRYRUHYLHZEXWUDWKHUD³LQGHSHQGHQW´UHYLHZDVODLG
%HQMDPLQ*UDYHO7KHVWDWHFKDUJHG+D\QHVDQG0LOOHUHDFK                  RXWLQRXUUHFHQWFDVHRI+DUULVY6WRYDOO)G
ZLWK ILUVW GHJUHH IHORQ\ PXUGHU, assault with intent to rob             WK &LU   7KHUH ZH VDLG LQ D VLPLODU FDVH  ³7KDW
while armed, and possession of a firearm during commission                  LQGHSHQGHQWUHYLHZKRZHYHULVQRWDIXOOGHQRYRUHYLHZRI
of a felony.                                                                WKHFODLPVEXWUHPDLQVGHIHUHQWLDOEHFDXVHWKHFRXUWFDQQRW
                                                                            JUDQWUHOLHIXQOHVVWKH VWDWHFRXUW¶VUHVXOWLVQRWLQNHHSLQJ
A. Miller’s Plea                                                            ZLWK WKH VWULFWXUHV RI WKH $('3$´  ,ELG  7KXV HYHQ LQ
                                                                            FRQGXFWLQJDQLQGHSHQGHQWUHYLHZZHPXVWGHWHUPLQHPRUH
  On March 23, 1990, Miller pled guilty before Chief Judge                  WKDQVLPSO\WKDWZHEHOLHYHWKHVWDWHFRXUWZDVZURQJLQLWV
Roberson of the Recorder’s Court for the City of Detroit. He                XOWLPDWHRXWFRPH
was fifteen years old at the time. At the plea hearing, the
court questioned Miller as to whether he understood that if he                 $VWKHDERYHDQDO\VLVRI6WULFNODQG:LOOLDPVDQG&RQH
pled guilty, his "only hope" to avoid mandatory life                        VKRZV ZH FDQ E\ QR PHDQV WHUP WKH MXGJPHQW RI WKH
imprisonment lay in convincing the court to treat him as a                  0LFKLJDQ&RXUWRI$SSHDOVXQUHDVRQDEOH7KHMXGJPHQWLV
juvenile. Miller answered that he understood. Miller’s                      SHUKDSV GHEDWDEOH LI ZH LJQRUH 6WULFNODQG¶V FOHDU
mother, who was present at the plea hearing, stated that                    UHTXLUHPHQWV ZH PLJKW VD\ LW ZDV LQFRUUHFW XQGHU QR
Miller’s plea had been discussed with her and that she                      FLUFXPVWDQFHVFDQZHVD\LWZDVXQUHDVRQDEOH
understood that the judge might sentence her son as a juvenile
or as an adult. The prosecutor advised the court that his
office would request that the court sentence Miller as an adult.
 The court then questioned Miller. Miller affirmed that he
was making his plea freely, understandingly, and voluntarily.

    
     7ZR RI WKH IRXU RWKHU ER\V IDFHG WULDO RQ FKDUJHV RI ILUVW GHJUHH
IHORQ\ PXUGHU DQG     DVVDXOW ZLWK LQWHQW WR URE ZKLOH DUPHG WKH\ ZHUH
IRXQG QRW JXLOW\   7ZR ER\V SOHG JXLOW\ WR VHFRQG GHJUHH PXUGHU DQG
DVVDXOW ZLWK LQWHQW WR URE ZKLOH DUPHG 7KH\ ZHUH VHQWHQFHG DV MXYHQLOHV
7KRVH MXYHQLOH VHQWHQFHV ZHUH XSKHOG E\ WKH 0LFKLJDQ &RXUW RI $SSHDOV
3HRSOH Y %URZQ     1:G  0LFK $SS 

    
      8QGHU 0LFKLJDQ ODZ DW WKDW WLPH WKH WULDO FRXUW KDG GLVFUHWLRQ WR
GHWHUPLQH ZKHWKHU MXYHQLOHV FRQYLFWHG RI ILUVW GHJUHH PXUGHU VKRXOG EH
VHQWHQFHG DV MXYHQLOHV RU DV DGXOWV 6HH 0LFK &RPS /DZV $QQ  
 7KH 0LFKLJDQ OHJLVODWXUH DPHQGHG WKH VWDWXWH LQ  WR UHPRYH
WKLV GLVFUHWLRQ 6HH 0LFK 3XE $FW  1R  $OO MXYHQLOHV
FRQYLFWHG RI ILUVW GHJUHH PXUGHU DUH QRZ PDQGDWRULO\ VHQWHQFHG DV DGXOWV
6HH 0LFK &RPS /DZV $QQ  J 
    0LOOHUHWDOY6WUDXEHWDO        1RV         1RV              0LOOHUHWDOY6WUDXEHWDO        

SRVVLELOLW\ RI D JRYHUQPHQW DSSHDO  $OO RI WKH FRXQVHO        He acknowledged an understanding of the various trial rights
LQYROYHG QRWHG WKDW WKH\ GLG QRW FRQWHPSODWH WKDW VXFK DQ      he was foregoing by pleading guilty. Miller affirmed his
DSSHDO FRXOG RFFXU RU WKDW LW ZRXOG EH VXFFHVVIXO  ,Q WKH   understanding that first degree murder was punishable by a
0LOOHUFDVHRQWKLVDSSHDO0LOOHU¶VFRXQVHODQGFOLHQWZHUH          maximum sentence of life imprisonment without parole. The
LQFRXUWZKHQWKHSURVHFXWRUVDLGWKDWWKHVWDWHZRXOGDSSHDO          court described the situation to Miller: "the only hope that
DQGVSHFLILFDOO\WHVWLILHGWKDWKHIHOWWKDWWKHFKDQFHVRIVXFK        you [have] in this plea is if I decide to treat you as a juvenile
DQDSSHDOVXFFHHGLQJRQHKDGQHYHUEHHQWULHGLQ0LFKLJDQ             for the purpose of disposition. You heard [the prosecutor] say
WRWKLVSRLQWZHUHVXIILFLHQWO\ORZWKDWLWGLGQRWDIIHFWWKHLU      that they are going to want to hold a lengthy disposition
MXGJPHQW                                                             hearing, do you understand that?" Miller stated that he
                                                                        understood, and specifically acknowledged that he was
   -XGJH*LOPDQ¶VLQWHUHVWLQJPDWKHPDWLFDODQDO\VLVDWSDJH             "taking that chance."
EHJLQVWRDGGUHVVWKHFRUUHFWLQTXLU\EXWGRHVQRWJRIDU
HQRXJK7KHUHOHYDQWTXHVWLRQLVZKHWKHUWKHXOWLPDWHDGYLFH              The court then questioned Miller briefly as to the factual
ZDV D VWUDWHJ\ ZLWKLQ WKH EURDG ERXQGV RI SURIHVVLRQDO          basis for his plea. Miller stated that he was part of a group
FRPSHWHQFH5HODWHGO\ZHDVNZKHWKHUWKHGHFUHDVHLQWKH              that decided to steal a car. Sometime before the crime he
SUREDELOLW\ RI D VXFFHVVIXO RXWFRPH GXH WR SURVHFXWRULDO         gave Haynes a gun knowing that Haynes planned to use it to
DSSHDOUHQGHUVFUHGLEOHSHWLWLRQHUV¶DVVHUWLRQVWKDWWKH\ZRXOG         steal a car. Miller acknowledged knowing the inherent
KDYHJLYHQXSWKHLUFKDQFHDWDMXYHQLOHVHQWHQFHEHIRUH-XGJH          danger to life when a car is taken at gunpoint.
5REHUVRQ7KHRQHFRXQVHOZKRWHVWLILHGVSHFLILFDOO\WKRXJKW
WKDWWKHFKDQFHVRIWKHVWDWHVXFFHHGLQJRQDSSHDOZHUHIDLUO\            Over the course of the next year, Chief Judge Roberson
VPDOODQGZHKDYHQREDVLVIRUGLVFRXQWLQJWKDWMXGJPHQW              held several hearings RQWKHGLVSRVLWLRQRI0LOOHU¶VVHQWHQFH
7KXVLIFRXQVHOFDOFXODWHGWKHFKDQFHVRI-XGJH5REHUVRQ¶V             2Q )HEUXDU\   0LOOHU¶V FRXQVHO PDGH FORVLQJ
VHQWHQFLQJ WKH GHIHQGDQWV DV MXYHQLOHV DW  ZKHQ WKH         DUJXPHQWVWRWKHFRXUWDWWKHILQDOKHDULQJLQ0LOOHU¶VFDVH$W
UHDOLW\WXUQHGRXWWREHDQGEHOLHYHGWKHFKDQFHRI              WKDW KHDULQJ WKH SURVHFXWRU DQQRXQFHG WKDW LI WKH FRXUW
VXFFHVVRQDSSHDOE\WKHVWDWHWREHFRQWLQJHQWRQWKH             VHQWHQFHG0LOOHUDVDMXYHQLOHWKHSURVHFXWLRQZRXOGDSSHDO
MXYHQLOH VHQWHQFLQJ EHORZ WKHQ WKH FKDQFHV RI XOWLPDWH          On June 17, 1991, the court sentenced Miller to confinement
VXFFHVVZRXOGKDYHVKUXQNIURPWR7KLVPLJKW                  in a juvenile institution until age twenty-one.
VWLOO ORRN H[WUHPHO\ JRRG DV RSSRVHG WR D YHU\ ODUJH
SUREDELOLW\RIFRQYLFWLRQRIILUVWGHJUHHPXUGHUDQGDVHQWHQFH         B. Haynes’ Plea
RIOLIHZLWKRXWSDUROH
                                                                          On March 27, 1990, Haynes pled guilty to all charges
  :KLOHP\DVVLJQLQJRIYDOXHVLVMXVWDVVSHFXODWLYHDV-XGJH          against him, also before Chief Judge Roberson. He was
*LOPDQ¶V LW GRHV HPSKDVL]H WKDW WKH SURSHU LQTXLU\ IRU
HIIHFWLYHDVVLVWDQFHRIFRXQVHOVKRXOGEHWKHRYHUDOOVWUDWHJ\
HPSOR\HG,WGRHVQRWDSSHDUWRPHWKDWZHFDQSURSHUO\VD\               
XQGHUWKH$('3$VWDQGDUGWKDWWKHVWDWHFRXUWVXQUHDVRQDEO\                  $  DPHQGPHQW WR 0LFKLJDQ VWDWXWRU\ ODZ JUDQWHG Michigan

DSSOLHG6WULFNODQG                                                     prosecutors an appeal of right from "[a] final judgment or final order of
                                                                        the . . . recorder’s court" in criminal cases. Mich. Comp. Laws Ann.
                                                                        § 770.12 (as amended, Mich. Pub. Act 1988 No. 66) ,Q 1RYHPEHU 
  )LQDOO\,GRQRWDJUHHZLWK-XGJH*LOPDQWKDWWKHIDLOXUHRI         WKH 0LFKLJDQ &RXUW RI $SSHDOV SXEOLVKHG D GHFLVLRQ LQ ZKLFK LW FRQVWUXHG
WKHVWDWHFRXUWWRGLVFXVVWKHSUHMXGLFHSURQJRI6WULFNODQG            WKH DPHQGPHQW WR DOORZ SURVHFXWRUV WR DSSHDO FULPLQDO VHQWHQFHV DV RI
                                                                        ULJKW 3HRSOH Y 5H\QROGV  1:G   0LFK $SS 
    0LOOHUHWDOY6WUDXEHWDO      1RV       1RV            0LOOHUHWDOY6WUDXEHWDO     

sixteen years old at the time. At the plea hearing, his counsel,     0RUHRYHU$('3$LPSRVHVDGGLWLRQDOFRQVWUDLQWVRQWKH
Wilfred Rice, stated that he had discussed the matter with         DELOLW\RIIHGHUDOFRXUWVWRJUDQWDZULWRIKDEHDVFRUSXV,Q
Haynes and his family and that Haynes, with the acquiescence       RUGHUWRPHHWWKHJDWHNHHSHUVWDQGDUGVVHWIRUWKE\$('3$
of his father, wanted to enter a plea of guilty as charged. Rice    86&  G IRU WKH LVVXDQFH RI ZULWV RI KDEHDV
stated that Haynes understood that the court could sentence        FRUSXV WKH VWDWH FRXUW DGMXGLFDWLRQ RI WKH FODLP WKDW LV
him as an adult or as a juvenile, and affirmed that Haynes         FKDOOHQJHG RQ FROODWHUDO DSSHDO PXVW KDYH UHVXOWHG LQ D
understood that the prosecutor would attempt to convince           GHFLVLRQWKDWZDV³FRQWUDU\WRRULQYROYHGDQXQUHDVRQDEOH
Chief Judge Roberson that Haynes should be sentenced as an         DSSOLFDWLRQRIFOHDUO\HVWDEOLVKHG)HGHUDOODZDVGHWHUPLQHG
adult.                                                             E\WKH6XSUHPH&RXUWRIWKH8QLWHG6WDWHV´,ELG&RQH
                                                                   6&WDW
   The court questioned Haynes directly about whether he
understood that, if he pled guilty, "the only option you have        7KH6XSUHPH&RXUWKHOGLQ:LOOLDPVY7D\ORU86
in this case, the only escape you have in terms of mandatory         WKDW ³>W@KH PRVW LPSRUWDQW SRLQW LV WKDW DQ
life, [is] if the prosecution can’t convince me to treat you as    XQUHDVRQDEOHDSSOLFDWLRQRIIHGHUDOODZLVGLIIHUHQWIURPDQ
an adult." Haynes stated that he understood.                       LQFRUUHFWDSSOLFDWLRQRIIHGHUDOODZ´,GDWHPSKDVLVLQ
                                                                   RULJLQDO$VWDWHFRXUWGHFLVLRQFDQLQYROYHDQXQUHDVRQDEOH
   Haynes stated that he had talked to his parents about his       DSSOLFDWLRQRI8QLWHG6WDWHV6XSUHPH&RXUWSUHFHGHQWLQRQO\
guilty plea. He affirmed that he was not being coerced into        WZRZD\V)LUVWDVWDWHFRXUWPLJKWLGHQWLI\WKHFRUUHFWOHJDO
his plea and that he made his plea freely, understandingly, and    UXOHEXWXQUHDVRQDEO\DSSO\LWWRWKHIDFWV6HFRQGDVWDWH
voluntarily. He also affirmed an awareness of the various          FRXUWGHFLVLRQPLJKWXQUHDVRQDEO\H[WHQGD6XSUHPH&RXUW
trial rights he was foregoing by pleading guilty.                  OHJDOSUHFHGHQWWRDQHZFRQWH[WZKHUHLWVKRXOGQRWDSSO\RU
                                                                   XQUHDVRQDEO\UHIXVHWRH[WHQGWKDWSULQFLSOHWRDQHZFRQWH[W
  The court then questioned Haynes briefly about the factual       ZKHUH LW VKRXOG DSSO\ ,G DW   7KH 6XSUHPH &RXUW
basis for his plea. Haynes stated that other boys in the group     UHFHQWO\ UHLWHUDWHG WKDW WKH :LOOLDPV REMHFWLYH
pulled a tree branch into the street to force cars to stop. When   XQUHDVRQDEOHQHVV VWDQGDUG DSSOLHV WR WKH LQHIIHFWLYH
the victim, Gravel, stopped his car in front of the tree branch,   DVVLVWDQFHRIFRXQVHOVHWWLQJ&RQH6&WDW,Q
Haynes ran out to the car intending to steal it. He was            &RQH WKH &RXUW KHOG WKDW ZKHQ D VWDWH FRXUW FRUUHFWO\
carrying a handgun Miller had given him. As Haynes                 LGHQWLILHVWKH6WULFNODQGVWDQGDUGDVDSSOLFDEOHDQGPDNHVD
approached the car, it pulled away and he fired at the car.        UHDVRQDEOH MXGJPHQW UHJDUGLQJ DWWRUQH\ SHUIRUPDQFH DQG
Haynes specifically admitted that he shot at the car as part of    SUHMXGLFHXQGHUWKHFRUUHFWVWDQGDUGDIHGHUDOFRXUWODFNVWKH
his attempt to steal it.                                           SRZHU WR JUDQW D ZULW RI KDEHDV FRUSXV FRQWUDYHQLQJ WKDW
                                                                   GHWHUPLQDWLRQ  ,G DW   , ZRXOG QRW KROG WKDW WKH
  Over the course of the next year, Chief Judge Roberson           0LFKLJDQFRXUWZDVREMHFWLYHO\XQUHDVRQDEOHLQLWVMXGJPHQW
held several hearings on the disposition of Haynes’ sentence.      HYHQZHUH,WRGLVDJUHHZLWKLWDVWKHPDMRULW\GRHV
On August 28, 1991, the court sentenced Haynes to
confinement in a juvenile institution until age twenty-one.           -XGJH*LOPDQ¶VFRQFXUUHQFHPDNHVDQXPEHURILQWHUHVWLQJ
                                                                   SRLQWVWKDWGHVHUYHDEULHIUHVSRQVH&RQWUDU\WRWKHVWDWHPHQW
                                                                   DWSDJH,KDGWKRXJKWWKDW,GLGQRWHLQWKHILUVWSDUDJUDSK
                                                                   RIWKLVGLVVHQWDQGGLGQRWGLVSXWHWKHREYLRXVIDFWVLQWKH
                                                                   UHFRUG WKDW FRXQVHO GLG QRW LQIRUP WKHLU FOLHQWV RI WKH
    0LOOHUHWDOY6WUDXEHWDO        1RV        1RV              0LOOHUHWDOY6WUDXEHWDO        

   $VIRUWKHSUHMXGLFHHOHPHQWRI6WULFNODQGLWVHHPVFOHDU         C. Post-plea Events
WKDWHYHQZLWKNQRZOHGJHRIWKHSRVVLELOLW\RISURVHFXWRULDO
DSSHDOSHWLWLRQHUVZRXOGVWLOOKDYHSOHGJXLOW\0LOOHUZDV            After Chief Judge Roberson ordered that Miller and Haynes
H[SUHVVO\LQIRUPHGDWKLVVHQWHQFLQJKHDULQJRQ)HEUXDU\          be sentenced as juveniles, the prosecutor appealed each
WKDWWKHSURVHFXWLRQLQWHQGHGWRDSSHDOKLVVHQWHQFHDV          sentence. The state court of appeals reversed on each
DMXYHQLOH0LOOHUDQGKLVDWWRUQH\QRWLFHGDQGGLVFXVVHGWKH         defendant and remanded for imposition of the adult sentence:
SURVHFXWLRQ¶V FODLP WKDW LW FRXOG DSSHDO EXW IHOW WKDW WKH   mandatory life imprisonment without parole on the first
SURVHFXWLRQZRXOGEHXQVXFFHVVIXORQDSSHDODMXGJPHQWWKDW           degree murder charge. People v. Miller, 503 N.W.2d 89
ZDVQRWREYLRXVO\XQUHDVRQDEOHJLYHQWKHVWDWHRIWKHODZDW           (Mich. App. 1993); People v. Haynes, 502 N.W.2d 758
WKDWWLPH0LOOHUGLGQRWDWWHPSWWRZLWKGUDZKLVJXLOW\SOHD         (Mich. App. 1993). The state supreme court denied the
DVRIWKHVHQWHQFLQJKHDULQJ+D\QHVGHVSLWHWKHIDFWWKDWKLV       defendants’ applications for leave to appeal those results.
FRGHIHQGDQW KDG EHHQ ZDUQHG RI WKH SRVVLELOLW\ RI
SURVHFXWRULDO DSSHDO DV RI )HEUXDU\  GLG QRW PRYH WR         On remand before Chief Judge Roberson, the defendants
ZLWKGUDZ KLV SOHD GXULQJ WKH ILYH PRQWKV EHIRUH KLV RZQ       moved to withdraw their guilty pleas and for evidentiary
VHQWHQFLQJRQ$XJXVW1HLWKHUSHWLWLRQHUDWWHPSWHG           hearings on those motions. Haynes and Miller each alleged
WR ZLWKGUDZ KLV JXLOW\ SOHD DIWHU WKH SURVHFXWLRQ DFWXDOO\     that their guilty pleas had been involuntary due to ineffective
DSSHDOHGUDWKHUWKH\DUJXHGWKHLUFDVHRQWKHPHULWVEHIRUH          assistance of trial counsel. They asserted, among other
WKH &RXUW RI $SSHDOV  7KLV PDNHV VHQVH HYHQ ZLWK WKH       things, that their attorneys’ failure to inform them that the
SRVVLELOLW\RISURVHFXWRULDODSSHDOWKHFKDQFHWREHVHQWHQFHG        prosecutor could appeal the imposition of a juvenile sentence
DVDMXYHQLOHZDVWKHLURQO\RSWLRQVKRUWRIWULDO3HWLWLRQHUV       constituted ineffective assistance of counsel. The court
ZDQWHG D MXYHQLOH VHQWHQFH QRW D QHZ WULDO  3HWLWLRQHUV    granted the motions for evidentiary hearings.
WKURXJK FRXQVHO JDPHG WKH V\VWHP DQG DWWHPSWHG WR
ZLWKGUDZWKHLUJXLOW\SOHDVRQO\DIWHUWKHLUMXYHQLOHVHQWHQFHV          The prosecutor applied to the state court of appeals for
ZHUHUHMHFWHGE\WKH&RXUWRI$SSHDOV7KLVSRVWFRQYLFWLRQ           leave to file an interlocutory appeal of the orders granting
VWUDWHJ\JDYHSHWLWLRQHUVWZRELWHVDWWKHDSSOHWKDWWKH\QRZ        evidentiary hearings. The Michigan Court of Appeals denied
DUJXHWKH\ZRXOGKDYHJLYHQXSWKHLUILUVWDQGH[DQWHPRUH           the application. The Michigan Supreme Court, in lieu of
OLNHO\ELWHEHFDXVHRIWKHSRVVLELOLW\RISURVHFXWRULDODSSHDO        granting leave to appeal, vacated the trial court’s orders
GHILHVFUHGHQFH                                                       granting the evidentiary hearings and directed that Haynes
                                                                       and Miller be sentenced "forthwith" as adults "without
   3HWLWLRQHUVZHUHYHU\DZDUHRIWKHSRVVLEOHFRQVHTXHQFHV            prejudice to subsequent consideration of the motion[s] to
RISOHDGLQJ JXLOW\WRILUVWGHJUHHPXUGHU-XGJH5REHUVRQ            withdraw the plea[s] of guilty." People v. Miller, 527
WROG WKHP EHIRUH WKH\ SOHG WKDW WKH\ FRXOG SRVVLEO\ EH      N.W.2d 513 (Mich. 1994); People v. Haynes, 527 N.W.2d
VHQWHQFHGDVDGXOWVDQGWKHUHIRUHEHVXEMHFWWRDPDQGDWRU\           512-13 (Mich. 1994).
OLIHVHQWHQFHDVDUHVXOWRIWKHLUJXLOW\SOHDV7KDWLVH[DFWO\
ZKDW KDSSHQHG DIWHU WKH SURVHFXWRULDO DSSHDO  3HWLWLRQHUV
NQHZWKHULVNDQGWRRNWKHLUFKDQFHV7KHIDFWWKDWWKH\GLG
QRW FRUUHFWO\ DVVHVV ZKHWKHU RU QRW WKH\ DFWXDOO\ ZRXOG EH
VHQWHQFHGDVDGXOWVLVZKROO\LUUHOHYDQW7KHSOHDZDVPDGH               
                                                                            7KH SURVHFXWRU DSSHDOHG +D\QHV¶ VHQWHQFH E\ ULJKW    7KH DSSHDO LQ
YROXQWDULO\ DQG ZLWK IXOO NQRZOHGJH RI WKH SRVVLEOH             0LOOHU¶V FDVH ZDV QRW DV D PDWWHU RI ULJKW EHFDXVH WKH SURVHFXWRU GLG QRW

FRQVHTXHQFHV                                                          WLPHO\ ILOH WKH DSSHDO +RZHYHU WKH 0LFKLJDQ &RXUW RI $SSHDOV JUDQWHG
                                                                       WKH SURVHFXWRU¶V DSSOLFDWLRQ IRU OHDYH WR DSSHDO
        0LOOHUHWDOY6WUDXEHWDO        1RV         1RV             0LOOHUHWDOY6WUDXEHWDO     

  On December 19, 1994, Chief Judge Roberson imposed                                                BBBBBBBBBBBBB
sentences of life imprisonment without possibility of parole.
The court subsequently held separate evidentiary hearings on                                          ',66(17
Miller’s and Haynes’ motions to withdraw their guilty pleas.                                        BBBBBBBBBBBBB
  Haynes was the only witness at his evidentiary hearing.                    %2**6 &LUFXLW -XGJH GLVVHQWLQJ  , GLVDJUHH ZLWK WKH
+D\QHVWHVWLILHGWKDWKHWDONHGZLWKKLVFRXQVHO:LOIUHG5LFH            PDMRULW\¶V DQDO\VLV DQG ZRXOG UHYHUVH WKH JUDQW RI KDEHDV
WZLFHLQWKHWKUHHZHHNVEHIRUHKLVJXLOW\SOHD(DFKYLVLW               FRUSXV,WKHUHIRUHUHVSHFWIXOO\GLVVHQW7KH0LFKLJDQ&RXUW
ODVWHGOHVVWKDQWKLUW\PLQXWHVDQGHDFKFHQWHUHGRQ5LFH¶V                RI $SSHDOV GHFLGHG WKDW LQ WKLV FDVH D IDLOXUH WR LQIRUP D
DGYLFHWKDW+D\QHVSOHDGJXLOW\EHIRUH&KLHI-XGJH5REHUVRQ               FULPLQDOGHIHQGDQWEHIRUHDJXLOW\SOHDWKDWWKHSURVHFXWLRQ
+D\QHVWHVWLILHGWKDWKHZDVKHVLWDQWWRSOHDGJXLOW\EXWWKDW            PD\KDYHDULJKWWRDSSHDOKLVEHLQJVHQWHQFHGDVDMXYHQLOH
5LFHUHSHDWHGO\WROGKLPWKDW it was in his interest to plead              GRHV QRW FRQVWLWXWH LQHIIHFWLYH DVVLVWDQFH RI FRXQVHO  7R
before Chief Judge Roberson, where he would "have great                    VXFFHHGRQDFODLPRILQHIIHFWLYHDVVLVWDQFHRIFRXQVHOWKH
chances of being sentenced as a juvenile."                                 SHWLWLRQHU PXVW VKRZ  GHILFLHQW SHUIRUPDQFH E\ WKH
                                                                           DWWRUQH\DQGSUHMXGLFH6WULFNODQGY:DVKLQJWRQ
   Haynes testified that Rice never told him that, even if Chief           86    /HJLWLPDWH WULDO WDFWLFV DUH H[SUHVVO\
Judge Roberson sentenced him as a juvenile, the prosecutor                 H[FOXGHGIURPWKHGHILQLWLRQRIGHILFLHQWSHUIRUPDQFH%HOO
could still appeal that sentence and an appellate court could              Y&RQH6&W7RHVWDEOLVKSUHMXGLFH
impose an adult sentence of life without parole. Haynes                    DIWHUKDYLQJSOHGJXLOW\WKHSOHDGHUPXVWVKRZDUHDVRQDEOH
stated that he would not have pled guilty had he known this.               SUREDELOLW\ WKDW KH ZRXOG QRW KDYH SOHG KDG KH UHFHLYHG
                                                                           FRPSHWHQWDGYLFH+LOOY/RFNKDUW86,Q
    Q             So what is your understanding if you plead               WKLV FDVH SHWLWLRQHUV KDYH HVWDEOLVKHG QHLWKHU HOHPHQW RI
                  guilty and you made it through the sentencing            6WULFNODQG
                  hearing and you could convince the judge to
                  sentence you as a juvenile, did you think                  $W WULDO SHWLWLRQHUV IDFHG QHDUFHUWDLQ FRQYLFWLRQ  7KH
                  there was anything after that?                           GHIHQVHV WKDW WKH\ ZRXOG KDYH DVVHUWHG DW WULDO ZHUH LQ
                                                                           HVVHQFH YDJXH KRSHV IRU MXU\ QXOOLILFDWLRQ  7KHLU GHIHQVH
    [Haynes] No. Besides the fact that I’d be going to [a                  FRXQVHONQHZKRZHYHUWKDWWKHUHZDVDYHU\UHDOKRSHWKDW
             juvenile facility].                                           WKH\ FRXOG EH VHQWHQFHG DV  MXYHQLOHV LI WKH\ SOHG JXLOW\
                                                                           EHFDXVHRIWKHVHQWHQFLQJKDELWVRIWKHSDUWLFXODUMXGJHLQWKH
                  ....                                                     FDVH&RXQVHOV¶SHUIRUPDQFHZDVQRWGHILFLHQWLQGHHGWKH
                                                                           LGHDIRUWKHJDPEOHVSUDQJIURPGHIHQVHFRXQVHOV¶VXSHULRU
    Q             Did you have any idea that the prosection                DQG LQWLPDWH NQRZOHGJH RI WKH FRXUW  7KHLU DWWRUQH\V
                  [sic] had any other option besides that                  H[SODLQHGWKHUDPLILFDWLRQVRIWKHGHFLVLRQWRSHWLWLRQHUVYHU\
                  hearing that they had in front of the Judge?             FDUHIXOO\  3HWLWLRQHUV¶ SDUHQWV ZHUH LQYROYHG LQ WKH
                                                                           GHFLVLRQPDNLQJ SURFHVV  7KH GHFLVLRQ WR SOHDG ZDV
                                                                           FDOFXODWHGYROXQWDU\DQGLQIRUPHGWKLVLVSUHFLVHO\WKHVRUW
                                                                           RI FRPSHWHQW UHSUHVHQWDWLRQ WKDW LV H[FOXGHG IURP WKH
     
                                                                           6WULFNODQGGHILQLWLRQRIGHILFLHQWSHUIRUPDQFH6WULFNODQG
        +D\QHV¶ WULDO FRXQVHO :LOIUHG 5LFH GLHG EHIRUH +D\QHV PRYHG WR   86DW&RQH6&WDW
ZLWKGUDZ KLV SOHD
    0LOOHUHWDOY6WUDXEHWDO      1RV        1RV           0LOOHUHWDOY6WUDXEHWDO     

WKDW EXW IRU FRXQVHO¶V HUURUV KH ZRXOG QRW KDYH SOHDGHG     [Haynes] No.
JXLOW\DQGZRXOGKDYHLQVLVWHGRQJRLQJWRWULDO´6WULFNODQG
86DW³$UHDVRQDEOHSUREDELOLW\LVDSUREDELOLW\          Haynes J.A. at 176-77.
VXIILFLHQWWRXQGHUPLQHFRQILGHQFHLQWKHRXWFRPH´
                                                                       Haynes also stated that he was innocent of first degree
                                                                     murder because he did not intend to harm anyone. Contrary
                                                                     to his testimony at the original plea hearing, Haynes denied
                                                                     shooting at the car. He claimed that at the plea hearing he
                                                                     was "under advisement" of his attorney to say that he shot at
                                                                     the car.
                                                                       We turn to Miller’s further proceedings. At the evidentiary
                                                                     hearing on Miller’s motion to withdraw his guilty plea,
                                                                     Miller’s trial counsel, Charles Lusby, testified. He stated that
                                                                     he only did trial work and never handled appeals. Lusby
                                                                     testified that he considered abandonment to be a possible
                                                                     defense for Miller because when Miller gave the gun to
                                                                     Haynes he was deferring to the older boys in the group. He
                                                                     testified that Miller "practically totally rel[ied]" on his advice,
                                                                     and that he convinced Miller’s parents, who also relied on
                                                                     him, that pleading guilty was in Miller’s best interest.
                                                                       Lusby stated that Miller was "reluctant" to plead guilty, but
                                                                     that he "prevailed upon him," by telling him he likely would
                                                                     be sentenced as a juvenile. Lusby testified that, based upon
                                                                     his familiarity with the juvenile sentencing process, he
                                                                     believed Chief Judge Roberson would sentence Miller as a
                                                                     juvenile. Lusby considered his advice that Miller plead guilty
                                                                     to first degree murder to be "extraordinary."
                                                                       Lusby admitted that his considerations in formulating this
                                                                     advice did not include any factor beyond what the trial court
                                                                     would do.
                                                                       Q            In formulating your advice to Mr. Miller, did
                                                                                    you take into account the fact [that] the
                                                                                    prosecutor had since I believe 1988 the right
                                                                                    to appeal a sentence?
                                                                       [Lusby]      No, I did not.
    0LOOHUHWDOY6WUDXEHWDO    1RV       1RV             0LOOHUHWDOY6WUDXEHWDO     

  Q           Did you stop to consider that, did it occur to      GLVVHQWXQGHUHVWLPDWHVWKHVLJQLILFDQFHRIDSRVVLEOHDSSHDOLQ
              you?                                                DQ\ FDOFXODWLRQ WKDW WKH SHWLWLRQHUV RU WKHLU FRXQVHO PDGH
                                                                  0LOOHUDQG+D\QHVPLJKWKDYHEHOLHYHGWKDWWKH\KDGVD\DQ
  [Lusby]     That didn’t occur to me at all.                     FKDQFHRIEHLQJVHQWHQFHGDVMXYHQLOHVE\WKHSDUWLFXODU
                                                                  WULDOMXGJHEHIRUHZKRPWKH\SOHGJXLOW\,IWKH\KDGEHHQ
  Q           Did you discuss that possible risk with Mr.         DGYLVHGWKDWWKHVWDWHFRXOGDSSHDOKRZHYHUWKH\PLJKWKDYH
              Miller?                                             HYDOXDWHGWKHRGGVRIWKHWULDOMXGJH¶VGHWHUPLQDWLRQVEHLQJ
                                                                  VXVWDLQHG RQ DSSHDO DV RQO\   7KH ULVN RI WKH WULDO
  [Lusby]     I discussed a lot of things with him, but that      MXGJH¶VVHQWHQFLQJGHFLVLRQVEHLQJUHYHUVHGRQDSSHDOZRXOG
              was not one of them. It didn’t occur to me          LQWKLVH[DPSOHUHGXFHWKHXOWLPDWHOLNHOLKRRGRI0LOOHUDQG
              that the prosecutor would do it, nor that the       +D\QHVEHLQJVHQWHQFHGDVMXYHQLOHVIURPWRRQO\
              appellate court would reverse that decision.
                                                                    :HDUHXQDEOHRIFRXUVHWRGHWHUPLQHWKHH[DFWRGGVWKDW
Miller J.A. at 254-55.                                            0LOOHUDQG+D\QHVEHOLHYHGWKDWWKH\IDFHGSULRUWRSOHDGLQJ
                                                                  JXLOW\EXWWKHDERYHH[DPSOHLOOXVWUDWHVWKHVLJQLILFDQFHRI
   Lusby also testified that he recalled the prosecutor stating   IDLOLQJWRFRQVLGHUWKHSRVVLELOLW\RIWKHVWDWHDSSHDOLQJ7KH
in his closing argument at the sentencing hearing that he         IDFW WKDW 0LOOHU DQG +D\QHV ZHUH DZDUH RI WKH PD[LPXP
would appeal if Miller received a juvenile sentence. Lusby        SHQDOW\ WKDW WKH\ IDFHG GRHV QRW WKHUHIRUH QHJDWH WKH
explained that Miller "was struck" by the prosecutor’s            VLJQLILFDQFH RI WKH LQIRUPDWLRQ WKDW QHLWKHU WKH\ QRU WKHLU
statement, but "I think I told him I didn’t think [the            FRXQVHOFRQVLGHUHG3HUKDSV0LOOHUDQG+D\QHVZRXOGKDYH
prosecutor] would be successful."                                 SOHG JXLOW\ HYHQ LI WKH\ KDG NQRZQ WKDW WKH WULDO MXGJH¶V
                                                                  VHQWHQFLQJGHFLVLRQVZHUHQRWWKHRQO\KXUGOHWKDWWKH\KDGWR
  Miller also testified. He stated that when Lusby advised        RYHUFRPH LQ RUGHU WR EH VHQWHQFHG DV MXYHQLOHV  %XW WKH\
him to plead guilty, Lusby did not tell him that the prosecutor   ZHUH HQWLWOHG WR EH DGYLVHG RI DOO WKH ULVNV WKDW WKH\ IDFHG
could appeal and that the court of appeals had the authority to   EHIRUHFKRRVLQJWRSOHDGJXLOW\DQGIRUHJRLQJWKHLUULJKWVWR
overturn Chief Judge Roberson’s decision. Miller stated that,     MXU\WULDOV
had he known, he would not have pled guilty.
                                                                    %HFDXVH,DPQRWFRQILGHQWWKDW0LOOHUDQG+D\QHVZRXOG
   Regarding the factual basis for his plea, Miller stated that   KDYH SOHG JXLOW\ LI WKHLU FRXQVHO KDG LQIRUPHG WKDW WKHLU
the version of the facts he gave at the plea hearing was          VHQWHQFHVFRXOGEHDSSHDOHG,FRQFXUZLWKWKHOHDGRSLQLRQ
inaccurate: "I was speaking upon the elements that my lawyer      LQ FRQFOXGLQJ WKDW WKH GHFLVLRQ RI WKH 0LFKLJDQ &RXUW RI
told me to speak on as far as first degree murder." Miller        $SSHDOVZDVDQXQUHDVRQDEOHDSSOLFDWLRQRI6WULFNODQG
stated that when Gravel was killed he was seventy-five yards      86&GSURYLGLQJWKDWDZULWRIKDEHDVFRUSXVLV
from the car and running away. Contrary to the statements he      DYDLODEOH IRU D SHUVRQ LQ VWDWH FXVWRG\ LI WKH VWDWH FRXUW¶V
made at his plea hearing, Miller stated that there had been no    DGMXGLFDWLRQRIWKHSHWLWLRQHU¶VFODLP³UHVXOWHGLQDGHFLVLRQ
plan to take a car and that he did not know what Haynes was       WKDWLQYROYHGDQXQUHDVRQDEOHDSSOLFDWLRQRIFOHDUO\
planning to do when he gave him the gun. He did not intend        HVWDEOLVKHG)HGHUDOODZDVGHWHUPLQHGE\WKH6XSUHPH&RXUW
to take part in a robbery.                                        RI WKH 8QLWHG 6WDWHV´ +LOO Y /RFNKDUW  86  
                                                                  ³>,@QRUGHUWRVDWLVI\WKHµSUHMXGLFH¶UHTXLUHPHQWWKH
                                                                  GHIHQGDQWPXVWVKRZWKDWWKHUHLVDUHDVRQDEOHSUREDELOLW\
    0LOOHUHWDOY6WUDXEHWDO        1RV        1RV               0LOOHUHWDOY6WUDXEHWDO      

³SUHMXGLFH´SURQJZHDUHQRWERXQGE\$('3$¶VGHIHUHQWLDO               In October, 1995, the trial court determined that Miller’s
VWDQGDUGRIUHYLHZEHFDXVHWKH0LFKLJDQ&RXUWRI$SSHDOV              and Haynes’ guilty pleas had not been voluntary, knowing,
QHYHUUHDFKHGWKHLVVXHRISUHMXGLFHZKHQLWGHWHUPLQHGWKDW           and intelligent due to ineffectiveness of trial counsel. The
FRXQVHOV¶ SHUIRUPDQFH ZDV QRW GHILFLHQW  6HH *RQ]DOHV Y      court granted each his motion to withdraw his guilty plea.
0F.XQH  )G   WK &LU                  The Michigan Court of Appeals granted leave to the
H[SODLQLQJWKDWEHFDXVHWKHVWDWHFRXUWFRQVLGHUHGRQO\WZR           prosecutor to appeal those orders.
RI WKUHH UHTXLUHPHQWV QHFHVVDU\ WR HVWDEOLVK D YLRODWLRQ RI
%UDG\Y0DU\ODQG86DGHQRYRVWDQGDUG                 In a consolidated decision addressing Miller’s and Haynes’
RIUHYLHZDSSOLHGWRWKHWKLUGHOHPHQW,WKHUHIRUHEHOLHYH          cases along with another similarly situated appellant,
WKDW WKH GLVVHQW¶V DSSOLFDWLRQ RI $('3$¶V ³REMHFWLYHO\           Dashawn Lyons,the appeals court reversed the trial court.
XQUHDVRQDEOH´WHVWWRWKHSUHMXGLFHFRPSRQHQWRI6WULFNODQG            People v. Haynes (After Remand), 562 N.W.2d 241 (Mich.
LV QRW DSSURSULDWH  :LOOLDPV Y 7D\ORU  86     App. 1997). The court determined that the record showed
 FODULI\LQJ WKH PHDQLQJ RI DQ ³XQUHDVRQDEOH               Miller and Haynes were aware at the time they pled guilty
DSSOLFDWLRQ´RIODZXQGHU86&G                   that they might be sentenced as adults to mandatory terms of
                                                                       life imprisonment without possibility of parole. In addition,
   7KHGLVVHQWFRQFOXGHVWKDW0LOOHU¶VDQG+D\QHV¶VHIIRUWVWR         Miller knew from the prosecutor’s closing argument at his
ZLWKGUDZ WKHLU JXLOW\ SOHDV FRQVWLWXWHG DWWHPSWV WR JHW ³D     final sentencing disposition hearing that the prosecution could
VHFRQGELWHDWWKHDSSOH´DQGWKDWWKHSHWLWLRQHUVHQWHUHGWKHLU      appeal if Miller received a juvenile sentence from the trial
JXLOW\ SOHDV YROXQWDULO\ DQG ZLWK IXOO NQRZOHGJH RI WKH        court. Despite the knowledge each had, Miller and Haynes
SRVVLEOHVHQWHQFHVWKDWWKH\IDFHG,UHVSHFWIXOO\GLVDJUHH          pled guilty and did not move to withdraw their pleas until
$OWKRXJK0LOOHUKHDUGWKHSURVHFXWRULQIRUPWKHWULDOMXGJH            after the conclusion of the appeal regarding their sentences.
WKDW WKH VWDWH ZRXOG DSSHDO LI 0LOOHU ZHUH VHQWHQFHG DV D    Therefore, the court concluded, Miller and Haynes understood
MXYHQLOHWKLVVWDWHPHQWFDPHHOHYHQPRQWKVDIWHUKLVJXLOW\           the consequences of their pleas, and the pleas were
SOHDDQGZDVLPPHGLDWHO\QHXWUDOL]HGE\KLVFRXQVHOWHOOLQJ           knowingly, understandingly, and voluntarily made. Haynes
KLPQRWWRZRUU\DERXWDQ\DSSHDO7KLVDGYLFHRQFHPRUH              (After Remand), 562 N.W.2d at 246, 248. The Michigan
GLVJXLVHGWKHDGGLWLRQDOULVNRIDQDSSHDOWKDW0LOOHUIDFHG          Supreme Court denied Miller and Haynes leave to appeal.
0RUHRYHU WKH UHFRUG VXSSRUWV D ILQGLQJ WKDW 0LOOHU¶V DQG
+D\QHV¶VFRXQVHOQRWWKHSHWLWLRQHUVPDGHWKHGHFLVLRQVWR              Miller and Haynes petitioned the federal district court for
SXUVXHWKHDSSHDOVIRUWKHLUUHVSHFWLYHFOLHQWV7KHUHLVQR          writs of habeas corpus. The court granted the writs, ordering
LQGLFDWLRQ WKDW DQ\RQH LQIRUPHG 0LOOHU RU +D\QHV RI WKH        that Miller and Haynes be released unless they were given
SRVVLELOLW\ RI ZLWKGUDZLQJ WKHLU JXLOW\ SOHDV SULRU WR          trials. The district court concluded that Miller’s and Haynes’
VHQWHQFLQJRUGXULQJWKHVWDWH¶VDSSHDORIWKHLUVHQWHQFHV,GR      trial counsel were ineffective in failing to advise them of the
QRWEHOLHYHWKDW0LOOHUDQG+D\QHVVKRXOGEHSHQDOL]HGIRU
ZKDWDSSHDUVWREHWKHGHFLVLRQVRIWKHLUFRXQVHOWRSXUVXHWKH
VWDWHFRXUWDSSHDOV7KXVWKHGLVVHQW¶VLQIHUHQFHWKDW0LOOHU
DQG +D\QHV ZHUH ³JDPLQJ WKH V\VWHP´ LV LQ P\ RSLQLRQ
XQZDUUDQWHGXQGHUWKHVHFLUFXPVWDQFHV
                                                                           
                                                                            /\RQV DOVR SHWLWLRQHG IRU D ZULW RI KDEHDV FRUSXV LQ IHGHUDO GLVWULFW
  :LWKUHVSHFWWRZKHWKHU0LOOHUDQG+D\QHVHQWHUHGWKHLU              FRXUW ,Q DQ RSLQLRQ ILOHG FRQWHPSRUDQHRXVO\ ZLWK WKLV RSLQLRQ ZH KDYH
JXLOW\ SOHDV NQRZLQJO\ DQG LQWHOOLJHQWO\ , EHOLHYH WKDW WKH   DIILUPHG WKH JUDQW RI KDEHDV FRUSXV UHOLHI WR /\RQV E\ WKH GLVWULFW FRXUW
                                                                       6HH /\RQV Y -DFNVRQ   BBB )G BBB WK &LU 
       0LOOHUHWDOY6WUDXEHWDO      1RV         1RV            0LOOHUHWDOY6WUDXEHWDO     

prosecutor’s right to appeal. As a result, Miller and Haynes            DQG IDFWV UHOHYDQW WR SODXVLEOH RSWLRQV DUH YLUWXDOO\
had not pled guilty voluntarily or knowingly. The wardens                XQFKDOOHQJHDEOHDQGVWUDWHJLFFKRLFHVPDGHDIWHUOHVVWKDQ
appealed to this court.                                                  FRPSOHWHLQYHVWLJDWLRQDUHUHDVRQDEOHSUHFLVHO\WRWKHH[WHQW
                                                                         WKDWUHDVRQDEOHSURIHVVLRQDOMXGJPHQWVVXSSRUWWKHOLPLWDWLRQV
                         ,,',6&866,21                                 RQLQYHVWLJDWLRQ´$VWKHOHDGRSLQLRQQRWHVDUHDVRQDEOH
                                                                         DWWRUQH\ZRXOGKDYHFRQVLGHUHGWKHSRVVLELOLW\RIDQDSSHDO
$ +DEHDV&RUSXV5HYLHZ                                                 EHIRUHDGYLVLQJ0LOOHUDQG+D\QHVWRSOHDGJXLOW\XQGHUWKH
                                                                         FLUFXPVWDQFHVRIWKHSUHVHQWFDVH
  Provisions of the Antiterrorism and Effective Death Penalty
Act (AEDPA) codified at 28 U.S.C. § 2254(d) govern our                      )LQDOO\ , EHOLHYH WKDW WKH GLVVHQW¶V FRQVLGHUDWLRQ RI WKH
reviewRIWKHVWDWHFRXUWGHFLVLRQVLQWKLVKDEHDVFRUSXVFDVH          VWUHQJWKRIWKHVWDWH¶VFDVHDJDLQVWWKHSHWLWLRQHUVLQDVVHVVLQJ
                                                                         ZKHWKHUFRXQVHOSURYLGHGFRPSHWHQWUHSUHVHQWDWLRQLQFOXGLQJ
     G $Q DSSOLFDWLRQ IRU D ZULW RI KDEHDV FRUSXV RQ          WKHVXJJHVWLRQWKDWWKHLURQO\DYDLODEOHGHIHQVHZDVDKRSHIRU
  EHKDOIRIDSHUVRQLQFXVWRG\SXUVXDQWWRWKHMXGJPHQWRI              MXU\ QXOOLILFDWLRQ IRFXVHV RQ WKH ZURQJ LVVXH  7KH
  D 6WDWH FRXUW VKDOO QRW EH JUDQWHG ZLWK UHVSHFW WR DQ\       SHWLWLRQHUVLQP\RSLQLRQZHUHHQWLWOHGWREHDGYLVHGRIWKH
  FODLPWKDWZDVDGMXGLFDWHGRQWKHPHULWVLQ6WDWHFRXUW                SRVVLELOLW\ RI DQ DSSHDO EHIRUH GHFLGLQJ ZKHWKHU WR SOHDG
  SURFHHGLQJVXQOHVVWKHDGMXGLFDWLRQRIWKHFODLP²                    JXLOW\EHFDXVHZLWKRXWWKDWNQRZOHGJHWKHLUGHFLVLRQVZHUH
      UHVXOWHG LQ D GHFLVLRQ that was contrary to, or            QRW EDVHG XSRQ DOO RI WKH UHOHYDQW IDFWV  $OWKRXJK WKH
  involved an unreasonable application of, clearly                       6XSUHPH&RXUWKDVKHOGWKDWWKH6L[WK$PHQGPHQWGRHVQRW
  established Federal law, as determined by the Supreme                  UHTXLUH D FRUUHFW DVVHVVPHQW RI WKH ULVNV DQG EHQHILWV RI
  Court of the United States[.]                                          SOHDGLQJJXLOW\DVRSSRVHGWRSURFHHGLQJWRWULDOLWUHFRJQL]HV
                                                                         WKDWFRXQVHOPXVWDWOHDVWEHDZDUHRIVXFKULVNVHVSHFLDOO\
28 U.S.C. § 2254(d)(1).                                                  ZKHUHWKHODFNRIDZDUHQHVVGLUHFWO\LPSDFWVWKHUHDVRQLQJ
                                                                         EHKLQG ZKDWHYHU DGYLFH LV SURYLGHG  6HH 0F0DQQ Y
  The federal district court considered Miller’s and Haynes’             5LFKDUGVRQ86³4XHVWLRQVOLNHWKHVH
petitions for habeas corpus under the "unreasonable                      >UHODWLQJ WR WKH ULVNV RI WULDO@ FDQQRW EH DQVZHUHG ZLWK
application" prong of this statute. None of the parties argue            FHUWLWXGH\HWDGHFLVLRQWRSOHDGJXLOW\PXVWQHFHVVDULO\UHVW
that the federal district court should have inquired whether             XSRQFRXQVHO¶VDQVZHUVXQFHUWDLQDVWKH\PD\EH´8QLWHG
the Michigan Court of Appeals decision was "contrary to"                 6WDWHV Y +DQOH\  )G   WK &LU 
clearly established federal law. We proceed, therefore, under            UHFRJQL]LQJWKDW³DUHYHUVDOIRULQHIIHFWLYHDVVLVWDQFHZRXOG
the "unreasonable application" prong of 28 U.S.C.                        EHLQRUGHU´LIWKHGHIHQGDQWKDGSOHGJXLOW\VROHO\LQUHOLDQFH
§ 2254(d)(1).                                                            XSRQ KLV FRXQVHO¶V HUURQHRXV DGYLFH ³WKDW KH ZRXOG EH
                                                                         HOLJLEOH IRU SDUROH LQ RQHWKLUG WKH WLPH KH UHFHLYHG IRU
                                                                         VHQWHQFH´
                                                                            , DOVR DJUHH ZLWK WKH OHDG RSLQLRQ WKDW LI FRXQVHO KDG
                                                                        LQIRUPHG0LOOHUDQG+D\QHVWKDWWKHVWDWHFRXOGDSSHDOWKH
      ,Q IHGHUDO GLVWULFW FRXUW +D\QHV DOOHJHG RWKHU JURXQGV IRU
LQHIIHFWLYHQHVV RI FRXQVHO 7KDW FRXUW KDYLQJ JUDQWHG UHOLHI EDVHG RQ
                                                                         WULDO MXGJH¶V VHQWHQFLQJ GHFLVLRQV D UHDVRQDEOH SUREDELOLW\
+D\QHV¶ FRXQVHO¶V IDLOXUH WR DGYLVH KLP RI WKH SURVHFXWRU¶V ULJKW WR     H[LVWV WKDW ERWK SHWLWLRQHUV ZRXOG KDYH SURFHHGHG WR WULDO
DSSHDO GLG QRW DGGUHVV WKRVH FODLPV +D\QHV Y %XUNH  )6XSSG     UDWKHU WKDQ SOHDG JXLOW\  ,Q FRQVLGHULQJ 6WULFNODQG¶V
  (' 0LFK 
    0LOOHUHWDOY6WUDXEHWDO       1RV        1RV               0LOOHUHWDOY6WUDXEHWDO        

                  BBBBBBBBBBBBBBBBBBBBB                                 In Williams v. Taylor, 529 U.S. 362 (2000), the Supreme
                                                                      Court elucidated the terms of 28 U.S.C. § 2254(d)(1). First,
                     &21&855(1&(                                      the Court explained that "clearly established Federal law, as
                  BBBBBBBBBBBBBBBBBBBBB                               determined by the Supreme Court" refers to the Court’s
                                                                      holdings, as opposed to dicta, at the time of the relevant state
  521$/'/((*,/0$1&LUFXLW-XGJHFRQFXUULQJ,IXOO\               court decision. Id. at 412. Second, the Court explained that
FRQFXUZLWKWKHOHDGRSLQLRQ¶VFRQFOXVLRQWKDW0LOOHU¶VDQG           a state court decision unreasonably applies Supreme Court
+D\QHV¶VFRXQVHOZHUHFRQVWLWXWLRQDOO\LQHIIHFWLYHEHFDXVHRI         precedent by either: (1) identifying the correct governing
WKHLUODZ\HUV¶IDLOXUHWRLQIRUPWKHSHWLWLRQHUVWKDWWKHVWDWH       legal rule from Supreme Court precedent but unreasonably
FRXOGDSSHDOWKHGHFLVLRQRIWKHWULDOMXGJHWRVHQWHQFHWKHP         applying it to the facts; or (2) unreasonably extending a legal
DVMXYHQLOHV0\UHDVRQIRUZULWLQJVHSDUDWHO\LVWRH[SODLQ        principle from Supreme Court precedent to a new context
LQZKDW,UHJDUGDVDQH[WUHPHO\FORVHFDVHZK\,ILQGWKH           where it should not apply or unreasonably refusing to extend
ZHOOZULWWHQGLVVHQWLQJRSLQLRQOHVVSHUVXDVLYHWKDQWKHOHDG         that principle to a new context where it should apply. Id. at
RSLQLRQ                                                             407. Finally, the Court declared that the application of law
                                                                      must be objectively unreasonable, id. at 409, and not merely
   /LNHWKHOHDGRSLQLRQ,EHOLHYHWKDWWKH0LFKLJDQ&RXUWRI        incorrect or erroneous. Id. at 411.
$SSHDOV¶VGHWHUPLQDWLRQWKDW0LOOHU¶VDQG+D\QHV¶VFRXQVHO
SHUIRUPHGFRPSHWHQWO\ZDVDQXQUHDVRQDEOHDSSOLFDWLRQRI
6WULFNODQGY:DVKLQJWRQ867KHGLVVHQW
LQFRQWUDVWILQGVFRXQVHOV¶SHUIRUPDQFHWREHFRQVWLWXWLRQDOO\
FRPSHWHQW D FRQFOXVLRQ ZLWK ZKLFK , GLVDJUHH IRU VHYHUDO
UHDVRQV                                                                 
                                                                              7KH 6XSUHPH &RXUW LQ              DFNQRZOHGJHG WKH GLIILFXOW\ LQ
                                                                      GHILQLQJ WKH WHUP ³XQUHDVRQDEOH´ EXW H[SODLQHG WKDW ³LW LV D FRPPRQ WHUP
                                                                                                      :LOOLDPV


   )LUVW LQ UHDFKLQJ WKH FRQFOXVLRQ WKDW WKH SHWLWLRQHUV¶     LQ WKH OHJDO ZRUOG DQG DFFRUGLQJO\ IHGHUDO MXGJHV DUH IDPLOLDU ZLWK LWV
FRXQVHOSURYLGHGFRPSHWHQWUHSUHVHQWDWLRQWKHGLVVHQWGRHV           PHDQLQJ´  86 DW  7KLV FLUFXLW KDV VWDWHG WKDW ZH ³UHO\ VROHO\ RQ
QRWDGGUHVVWKHIDLOXUHRIFRXQVHOWRLQIRUP0LOOHUDQG+D\QHV        WKH 6XSUHPH &RXUW¶V GHFLVLRQ LQ    :LOOLDPV   IRU WKH DSSURSULDWH VWDQGDUG
WKDW WKH VWDWH FRXOG DSSHDO WKH WULDO MXGJH¶V VHQWHQFLQJ      XQGHU  G´ Harris v. Stovall, 212 F.3d 940, 943 (6th Cir. 2000);
GHFLVLRQV  7KH GLVVHQW LQVWHDG IRFXVHV VROHO\ RQ ZKHWKHU
                                                                      accord                     )G   	 Q WK &LU  2WKHU
                                                                      FLUFXLW FRXUWV WKDW KDYH DWWHPSWHG JUHDWHU FODULILFDWLRQ KDYH FRPH WR
                                                                               0LOOHU Y )UDQFLV


FRXQVHOV¶VWUDWHJ\ZDVUHDVRQDEOHLQOLJKWRIWKHLUNQRZOHGJH         ZLGHO\ GLYHUJHQW YLHZV RQ WKH PHDQLQJ RI ³XQUHDVRQDEOH´ &RPSDUH
RIWKHWULDOMXGJH¶VVHQWHQFLQJWHQGHQFLHVWKHUHE\RYHUORRNLQJ                             )G   G &LU  VWDWLQJ WKDW DQ
                                                                      ³XQUHDVRQDEOH DSSOLFDWLRQ´ UHTXLUHV ³>V@RPH LQFUHPHQW RI LQFRUUHFWQHVV
                                                                      )UDQFLV 6 Y 6WRQH

WKH YHU\ RPLVVLRQ WKDW LQ P\ RSLQLRQ UHQGHUHG WKH
SHUIRUPDQFHRIWKHSHWLWLRQHUV¶FRXQVHOGHILFLHQW                  EH\RQG HUURU´ EXW ³WKH LQFUHPHQW QHHG QRW EH JUHDW RWKHUZLVH KDEHDV
                                                                      UHOLHI ZRXOG EH OLPLWHG WR VWDWH FRXUW GHFLVLRQV µVR IDU RII WKH PDUN DV WR
  6HFRQG EHFDXVH 0LOOHU¶V DQG +D\QHV¶V FRXQVHO QHYHU
                                                                      VXJJHVW MXGLFLDO LQFRPSHWHQFH¶´ TXRWLQJ
                                                                               )G   G &LU  ZLWK
                                                                                                                  0DWWHR Y 6XSHULQWHQGHQW 6&,
                                                                      $OELRQ                                              .LEEH Y 'XERLV   
FRQVLGHUHG WKH SRVVLELOLW\ RI WKH VWDWH DSSHDOLQJ WKH WULDO   )G   VW &LU  ³>$@ VWDWH FRXUW GHFLVLRQ LV REMHFWLYHO\
MXGJH¶VVHQWHQFLQJGHFLVLRQVWKHLUDGYLVLQJWKHSHWLWLRQHUVWR       XQUHDVRQDEOH XQGHU $('3$ RQO\ LI LW LV VR RIIHQVLYH WR H[LVWLQJ
SOHDG JXLOW\ WR ILUVWGHJUHH PXUGHU FDQQRW EH FRQVLGHUHG D    SUHFHGHQW VR GHYRLG RI UHFRUG VXSSRUW RU VR DUELWUDU\ DV WR LQGLFDWH WKDW

UHDVRQDEOHVWUDWHJLFGHFLVLRQWRZKLFKGHIHUHQFHVKRXOGEH            LW LV RXWVLGH WKH XQLYHUVH RI SODXVLEOH FUHGLEOH RXWFRPHV´ LQWHUQDO
                                                                      TXRWDWLRQ PDUNV UHPRYHG DQG ZLWK 'HOJDGR Y /HZLV  )G  
DFFRUGHG  6WULFNODQG  86 DW  H[SODLQLQJ WKDW    WK &LU  HTXDWLQJ DQ ³XQUHDVRQDEOH DSSOLFDWLRQ´ ZLWK ³FOHDU
³VWUDWHJLFFKRLFHVPDGHDIWHUWKRURXJKLQYHVWLJDWLRQRIODZ           HUURU´ LH ³D GHILQLWH DQG ILUP FRQYLFWLRQ WKDW DQ HUURU KDV EHHQ
                                                                      FRPPLWWHG´
    0LOOHUHWDOY6WUDXEHWDO           1RV          1RV          0LOOHUHWDOY6WUDXEHWDO   

B. Ineffective Assistance of Counsel                                                            III. CONCLUSION
   In Hill v. Lockhart, 474 U.S. 52 (1985) and Strickland v.                  We conclude that Miller and Haynes each received
Washington, 466 U.S. 668 (1984), the Supreme Court set out                  constitutionally ineffective assistance of counsel. We further
the law applicable to an ineffective assistance of counsel                  conclude that decisions to the contrary on the facts of each
claim such as that made by Miller and Haynes. Both Hill and                 case are unreasonable applications of clearly established
Strickland were clearly established federal law as determined               federal law. We WKHUHIRUH $)),50 WKH IHGHUDO GLVWULFW
by the Supreme Court at the time of the final Michigan Court                FRXUW¶V FRQGLWLRQDO JUDQW RI KDEHDV FRUSXV VHSDUDWHO\ IRU
of Appeals decision in 1997. 6HH:LOOLDPV86DW                 0LOOHUDQG+D\QHV
UHIHUULQJWR6WULFNODQGDV³FOHDUO\HVWDEOLVKHGSUHFHGHQW´
DWWKHWLPHRID9LUJLQLDVWDWHFRXUW¶VGHFLVLRQ
  Under Strickland, a defendant claiming ineffective
assistance of counsel must show both deficient performance
by counsel and prejudice to the defendant resulting from that
deficient performance. 466 U.S. at 687. To be deficient,
counsel’s performance must fall below an objective standard
of reasonableness. Id. at 687-88; Hill, 474 U.S. at 58-59. In
Hill, which applied Strickland to the guilty plea context, the
Court explained that a defendant shows prejudice by
demonstrating "a reasonable probability that, but for counsel's
errors, [the defendant] would not have pleaded guilty and
would have insisted on going to trial." Id. at 59.
   Although the Michigan Court of Appeals did not mention
either Hill or Strickland by name, it did apply the law of those
cases. Thus, we must examine whether that court applied
Hill and Strickland unreasonably.

     
       7KH FRXUW RI DSSHDOV UHFRJQL]HG WKDW D GHWHUPLQDWLRQ RI ZKHWKHU
0LOOHU¶V DQG +D\QHV¶ JXLOW\ SOHDV ZHUH PDGH NQRZLQJO\ DQG YROXQWDULO\
WXUQHG RQ ZKHWKHU WKHLU DWWRUQH\V¶ DGYLFH ZDV ³ZLWKLQ WKH UDQJH RI
FRPSHWHQFH GHPDQGHG RI DWWRUQH\V LQ FULPLQDO FDVHV´ +D\QHV $IWHU
5HPDQG  1:G DW   7KLV LV WKH HTXLYDOHQW RI WKH
SHUIRUPDQFH LQTXLU\ LQ 6WULFNODQG 6HH +LOO  86 DW   HTXDWLQJ
6WULFNODQG¶V SHUIRUPDQFH LQTXLU\ ZLWK FRQVLGHUDWLRQ RI ZKHWKHU FRXQVHO¶V
DGYLFH ZDV ³ZLWKLQ WKH UDQJH RI FRPSHWHQFH GHPDQGHG RI DWWRUQH\V LQ
FULPLQDO FDVHV´ Because WKH 0LFKLJDQ &RXUW RI $SSHDOV GHWHUPLQHG
0LOOHU¶V DQG +D\QHV¶ WULDO FRXQVHO SHUIRUPHG DGHTXDWHO\ LW GLG QRW UHDFK
WKH TXHVWLRQV ZKHWKHU 0LOOHU DQG +D\QHV HDFK ZHUH SUHMXGLFHG E\
GHILFLHQW SHUIRUPDQFH
    0LOOHUHWDOY6WUDXEHWDO      1RV       1RV           0LOOHUHWDOY6WUDXEHWDO   

   Miller puts forth additional evidence that, with competent         We emphasize that Hill and Strickland state the relevant
assistance, he would have pled not guilty. Lusby testified that     law in this case. Relying on a string of circuit court cases, the
Miller pled guilty only reluctantly. The fact that Lusby had        wardens argue that defense counsels’ failure to inform Miller
to prevail upon Miller to plead guilty tends to corroborate         and Haynes of the prosecution's right to appeal the imposition
Miller’s testimony that he would have pled not guilty had he        of a juvenile sentence does not comprise ineffective
known of the prosecutor’s right to appeal. Lusby convinced          assistance because the prosecutor’s right of appeal represents
Miller to plead, but did so without advising him of the full        a collateral, as opposed to a direct, consequence of the plea.
risk he faced of receiving a life sentence. This evidence           We reject this argument on two grounds.
shows that Miller would have been less likely to plead guilty
had he been competently advised of all the risks.                       First, the wardens’ reliance on circuit court cases is
                                                                    improper. The AEDPA prohibits use of lower court decisions
   Warden Straub argues that Miller actually knew before he         in determining whether the state court decision is contrary to,
was sentenced that the prosecutor could appeal. The                 or is an unreasonable application of, clearly established
prosecutor did state in his closing argument at Miller’s final      federal law. Williams, 529 U.S. at 412 (defining "clearly
sentencing hearing that he would appeal if Miller was               established law as determined by the Supreme Court" to mean
sentenced as a juvenile. However, tKHGLHKDGDOUHDG\EHHQ          holdings of Supreme Court decisions); Harris, 212 F.3d at
FDVW0LOOHU¶VILQDOVHQWHQFLQJKHDULQJFDPHHOHYHQPRQWKV         944 (holding district court erred in "rely[ing] on authority
DIWHU KLV SOHD KDG EHHQ DFFHSWHG DQG /XVE\ GLVPLVVHG WKH   other than that of the Supreme Court of the United States in
FRQFHUQV 0LOOHU H[SUHVVHG WR KLP DERXW WKH SURVHFXWRU
V      its analysis under § 2254(d)").
VWDWHPHQWEHFDXVH/XVE\FRQVLGHUHGWKHSURVHFXWRUXQOLNHO\
WRVXFFHHG0LOOHU¶VIDLOXUHVXGGHQO\WRUHMHFWKLVFRXQVHO¶V         Second, the wardens’ argument is incompatible with
DGYLFHXSRQZKLFKKHUHOLHGKHDYLO\DQGSUHVVWRZLWKGUDZ        Supreme Court case law. The Court does not use a
KLVJXLOW\SOHDD\HDUDIWHUKHPDGHLWGRHVQRWVKRZ0LOOHU        direct/collateral consequence categorization scheme to decide
ZDVXQSUHMXGLFHGE\/XVE\¶VLQFRPSHWHQFH                          ineffective assistance of counsel claims. Indeed, in Hill, the
                                                                    Supreme Court reviewed an Eighth Circuit decision holding
  We conclude that Miller’s and Lusby’s testimony, along            that parole eligibility was not a "direct consequence" of a
with reasonable inferences from the facts and circumstances         guilty plea. See Hill v. Lockhart, 731 F.2d 568, 570-73 (8th
of this case, are sufficient to demonstrate not only a              Cir. 1984). The Court noted this holding, but eschewed any
reasonable probability that Miller would have decided to            such characterization in favor of directly applying Strickland
plead not guilty but also that a contrary conclusion is             to the plea context. Hill, 474 U.S. at 55, 57-60. As the Court
objectively unreasonable.                                           stated in Williams: "the Strickland test provides sufficient
                                                                    guidance for resolving virtually all ineffective-assistance-of-
  The untimely death of Haynes’ trial counsel prevents him          counsel claims." 529 U.S. at 391.
from offering any corroborative testimony that Haynes would
have pled not guilty. In these special circumstances, we            C. Analysis
conclude that Haynes’ claim and the absence of any evidence
or tenable argument to the contrary is sufficient to establish        The federal district court concluded that the Michigan
not only a reasonable likelihood that he would have pled not        Court of Appeals decision was an unreasonable application of
guilty, but also that any contrary conclusion is objectively        Hill and Strickland. We review de novo a district court’s
unreasonable.                                                       legal conclusions in a habeas corpus proceeding. Miller v.
     0LOOHUHWDOY6WUDXEHWDO     1RV       1RV               0LOOHUHWDOY6WUDXEHWDO      

Francis, 269 F.3d 609, 613 (6th Cir. 2001). Where, as here,         [Miller and Haynes] might not have been told that the
the district court’s factual findings are based on a transcript     prosecution could appeal [the juvenile] sentence [they were]
from the state court proceedings and the district court makes       never assured of receiving in the first place should be of no
no credibility determination, we also review those findings de      consequence."
novo. Id. We must determine whether it is an unreasonable
application of Hill and Strickland to hold either: (1) that the       The wardens maintain that if a defendant is aware of the
petitioners’ trial counsel provided them with objectively           maximum possible sentence he cannot be prejudiced by his
reasonable assistance; or (2) that even if the petitioners had      counsel's failure to inform him of the prosecutor's right to
been reasonably advised, they stillZRXOGKDYHSOHGJXLOW\         appeal. We decline to adopt the wardens’ argument. An
                                                                    awareness of the sentencing range available to the trial judge
      3HUIRUPDQFHRI&RXQVHO                                      is not the same as an informed understanding that a
                                                                    sentencing judge's decision is subject to reversal. The rule
  The proper measure of attorney performance is whether             suggested by the warden would preclude courts from finding
counsel’s assistance was reasonable "under prevailing               prejudice in any situation where the defendant knew the range
professional norms" and "considering all the circumstances."        of penalties to which he was subject.
Strickland, 466 U.S. at 688. We make a case-by-case
examination of the evidence, Williams, 529 U.S. at 391, and           Furthermore, the circumstances of these cases illustrate the
"indulge a strong presumption that counsel’s conduct falls          failings of the wardens’ argument. Miller and Haynes pled
within the wide range of reasonable professional assistance."       guilty in hopes of avoiding life imprisonment without parole.
Strickland, 466 U.S. at 689.                                        A reduced likelihood of being sentenced as an adult was the
                                                                    sole benefit of their guilty pleas before Chief Judge Roberson.
  The professional norms that guide us rest upon defense            In reality, the risk of being sentenced as an adult came in two
counsel’s fundamental duties "to bring to bear such skill and       parts: (1) being sentenced as an adult by Chief Judge
knowledge as will render the trial a reliable adversarial testing   Roberson; and (2) having received a juvenile sentence from
process" and "to consult with the defendant on important            Chief Judge Roberson, being subject to a successful appeal by
decisions and to keep the defendant informed of important           the prosecutor. Miller and Haynes, however, each received
developments in the course of the prosecution." Id. at 688.         from his attorney information of only the first risk. Defense
                                                                    counsel's failure to assess all the risks and inform Miller and
  The federal district court articulated the circumstances          Haynes left each of them to make the most important decision
relevant to the performance inquiry in this case:                   of his life without essential information. Presented with all
                                                                    the risks, Haynes and Miller might well have decided to plead
  [T]rial counsel’s performance was deficient within the            not guilty and to take their chances at trial. To meet the
  meaning of the Strickland standard where he failed to             prejudice requirement under Hill and Strickland, Haynes and
  advise petitioner that the prosecutor could appeal a              Miller need only show a reasonable probability that they
  juvenile sentence to a Michigan appellate court with the          would have pled not guilty had their attorneys competently
  very real possibility that a higher court would order             advised them.
  petitioner resentenced as an adult.           Because of
  petitioner’s young age, petitioner was particularly reliant
  on his attorney’s advice to plead guilty to the offenses in
  this case. In light of what amounted to extraordinary             WHVWLILHG WKDW KLV DSSHOODWH FRXQVHO DGYLVHG KLP WKHUH ZHUH RWKHU VWHSV WR
                                                                    EH WDNHQ EHIRUH WKH\ VKRXOG FRQVLGHU ZLWKGUDZLQJ WKH SOHD
     0LOOHUHWDOY6WUDXEHWDO           1RV           1RV                0LOOHUHWDOY6WUDXEHWDO       

  2.      Prejudice                                                             advice by counsel that petitioner plead guilty to an
                                                                                offense which carried a mandatory sentence of life
   To determine whether the petitioners were prejudiced by                      imprisonment without parole, counsel had a duty both to
their attorneys’ deficient performance, we ask whether there                    consider and to advise petitioner of the prosecutor’s right
is a reasonable probability that, had they been advised of the                  to appeal any sentence to the Michigan appellate courts,
prosecutor’s right of appeal, they would have pled not guilty.                  with the possibility that petitioner’s juvenile sentence
A "reasonable probability" is a probability sufficient to                       would be overturned on appeal and he would then have
undermine confidence in the outcome; it is less than a                          to serve a nonparolable life sentence.
preponderance of the evidence. Strickland, 466 U.S. at 694.
                                                                              Haynes v. Burke, 115 F.Supp.2d 813, 819 (E.D. Mich.
   Both Miller and Haynes testified similarly at the                          2000).
evidentiary hearings on their plea withdrawal motions that
each was initially hesitant to plead guilty, and that each would                 0LOOHU¶VWULDOFRXQVHO/XVE\EURXJKWWREHDURQWKLVFDVH
have pled not guilty had each known the prosecutor could                      KLVNQRZOHGJHRIWKHMXYHQLOHVHQWHQFLQJSURFHVVDQG&KLHI
appeal. This testimony, though self-serving, may be enough                    -XGJH5REHUVRQ
VVHQWHQFLQJSUDFWLFHV7KHUHLVQRGRXEWWKDW
by itself to satisfy the prejudice prong under the                            LQWKLVUHJDUG0LOOHULQLWLDOO\EHQHILWWHGIURP/XVE\
VDGYLFH
circumstances here. See Magana v. Hofbauer, 263 F.3d 542,                     )XUWKHUPRUH/XVE\DGHTXDWHO\LQIRUPHG0LOOHUUHJDUGLQJWKH
547 n.1 (6th Cir. 2001) (noting that, unlike the Seventh and                  ULVN UHODWHG WR &KLHI -XGJH 5REHUVRQ¶V VHQWHQFLQJ
Second Circuits, this Circuit has not explicitly adopted a                    GHWHUPLQDWLRQ0LOOHUunderstood that if he pled guilty &KLHI
requirement that in order to establish prejudice a defendant                  -XGJH 5REHUVRQ FRXOG RSW WR LPSRVH HLWKHU D VHYHUH DGXOW
must come forward with objective evidence in addition to his                  VHQWHQFHRIOLIHLPSULVRQPHQWRUDOHQLHQWMXYHQLOHVHQWHQFH
post-conviction claim that he would have changed his mind
about pleading guilty). The circumstances of these cases do                      +RZHYHU/XVE\DFWHGLQFRPSHWHQWO\LQIDLOLQJWRFRQVLGHU
not require that we resolve this issue today.                                 WKHOLNHOLKRRGWKDWWKHSURVHFXWRUZRXOGH[HUFLVHKLVULJKWWR
                                                                              DSSHDOWKHGLVWULFWFRXUW
VLPSRVLWLRQRIDMXYHQLOHVHQWHQFH
  The wardens argue that Miller and Haynes could not have                     $Q\MXYHQLOHVHQWHQFHLPSRVHGRQ0LOOHUZRXOGEHOHVVWKDQ
been prejudiced by any deficiency on the part of their trial                  VL[\HDUVLQDMXYHQLOHIDFLOLW\*LYHQVXFKDOHQLHQWVHQWHQFH
counsel because they acknowledged at their March 1990 plea                    IRUILUVWGHJUHHPXUGHULWZDVXQUHDVRQDEOHIRU/XVE\QRWWR
hearings that they could be sentenced to life imprisonment                    KDYH FRQVLGHUHG WKDW WKH SURVHFXWRU FRXOG DSSHDO DQG WKH
without parole.$FFRUGLQJWRWKHZDUGHQV"the fact that                   MXYHQLOHVHQWHQFHFRXOGEHUHYHUVHG/XVE\did not factor
                                                                              this scenario into his advice to Miller that pleading guilty was
                                                                              in Miller’s best interest.Thus, Miller did not know that the
     
       :DUGHQ %XUNH DOVR DUJXHV WKDW +D\QHV FDQQRW VKRZ SUHMXGLFH
EHFDXVH DIWHU OHDUQLQJ WKDW WKH SURVHFXWLRQ KDG DSSHDOHG KLV MXYHQLOH            
                                                                                     7KH IHGHUDO GLVWULFW FRXUW¶V RSLQLRQ LQ 0LOOHU¶V FDVH contains almost
VHQWHQFH +D\QHV IDLOHG WR UHTXHVW WKDW WKH FDVH EH UHPDQGHG WR WKH WULDO
FRXUW VR WKDW KH FRXOG ZLWKGUDZ KLV SOHD $ GHIHQGDQW¶V GHFLVLRQ QRW WR
                                                                              precisely the same wording.   0LOOHU Y 6WUDXE   1R &9'7 6OLS
                                                                              2S DW  (' 0LFK $XJ  
DEDQGRQ WKH DSSHOODWH SURFHVV LQ DQ HIIRUW WR ZLWKGUDZ KLV JXLOW\ SOHD GRHV
QRW REYLDWH SUHMXGLFH WR WKH GHIHQGDQW LQ SOHDGLQJ JXLOW\ DV WKH GHFLVLRQ
                                                                                  
WR SOHDG KDG DOUHDG\ EHHQ PDGH 0RUHRYHU WKH ZDUGHQ¶V FRQWHQWLRQ LV                 ,Q DGGLWLRQ /XVE\ HQWLUHO\ IDLOHG WR FRQVLGHU WKDW DQ DSSHDOV FRXUW
ZHDNHQHG EHFDXVH WKH FDVH UHPDLQHG LQ WKH DSSHDOV FRXUW QRW WKH WULDO        IDFHG ZLWK WKH VDPH WZR UDGLFDOO\ GLIIHUHQW VHQWHQFLQJ SRVVLELOLWLHV DV
FRXUW ZKHUH ZLWKGUDZDO SOHDV PXVW EH PDGH $GGLWLRQDOO\ +D\QHV               &KLHI -XGJH 5REHUVRQ PLJKW ZHOO UHYHUVH WKH WULDO FRXUW LQ IDYRU RI WKH
     0LOOHUHWDOY6WUDXEHWDO              1RV            1RV               0LOOHUHWDOY6WUDXEHWDO   

prosecutor could appeal and that the juvenile sentence could                         Miller’s age and his heavy reliance on Lusby, a reliance
be reversed, and, if so, Miller would serve a life sentence                       Lusby acknowledged was "practically total[]," enhanced
without possibility of parole.                                                    Lusby’s duty to make certain that Miller understood all the
                                                                                  risks associated with his guilty plea. Miller was fifteen years
   Lusby should have considered these possibilities, informed                     old and a year behind in school. His parents, according to
Miller about them, and incorporated them into his risk                            Lusby, were themselves reliant on Lusby for advice. This
assessment when he advised Miller about pleading guilty. He                       case epitomizes the criminal defendant's need for what the
failed to do so. Rather, he advised Miller to plead guilty                        Supreme Court has called the "guiding hand of counsel at
based solely upon his assessment of the relative risks in going                   every step in the proceeding against him." Powell v.
to trial versus pleading guilty before Chief Judge Roberson.                      Alabama, 287 U.S. 45, 69 (1932).
As a result, Lusby misinformed Miller regarding the
likelihood he would receive an adult sentence. Miller was not                        We conclude that Miller’s trial counsel was incompetent.
fully apprised of the risks he faced.                                             It is an objectively unreasonable application of Hill and
                                                                                  Strickland for the Michigan Court of Appeals to hold
   The duty of defense counsel to consult is paramount when                       otherwise.
a client has to decide whether or not to waive a constitutional
right, such as the right to trial. Because the decision whether                      Haynes testified that his trial counsel, Rice, similarly failed
or not to plead guilty ultimately rests with the client, see                      to inform him of the prosecutor’s right to appeal the trial
Jones v. Barnes, 463 U.S. 745, 751 (1983) ("the accused has                       court’s imposition of a juvenile sentence. Due to Rice’s
the ultimate authority to make certain fundamental decisions                      death, Haynes was unable to offer any testimony which might
regarding the case, as to whether to plead guilty, waive a jury,                  corroborate this assertion. TKH0LFKLJDQ&RXUWRI$SSHDOV
testify in his or her own behalf, or take an appeal");                            DVVXPHGWKDW+D\QHV¶GHIHQVHFRXQVHOGLGQRWLQIRUPKLPWKDW
Wainwright v. Sykes, 433 U.S. 72, 93 n.1 (1977) (Burger,                          WKH SURVHFXWRU FRXOG DSSHDO WKH WULDO FRXUW¶V VHQWHQFLQJ
C.J., concurring) ("[o]nly such basic decisions as whether to                     GHFLVLRQ+D\QHV$IWHU5HPDQG1:GDWQ
plead guilty, waive a jury, or testify in one's own behalf are                    7KHIHGHUDOGLVWULFWFRXUWDFFHSWHGWKDWDVVXPSWLRQHaynes
ultimately for the accused to make"), counsel must ensure that                    v. Burke, 115 F.Supp.2d at 818. ,QKHUDSSHDOWRWKLVFRXUW
the client's decision is as informed as possible. Failing even                    :DUGHQ%XUNHGRHVQRWFKDOOHQJHWKHIDFWWKDW5LFHGLGQRW
to consider, let alone notify the client of, a factor that could                  LQIRUP +D\QHV RI WKH SURVHFXWRU¶V ULJKW WR DSSHDO  7KHUH
negate the entire benefit of the guilty plea is not within the                    EHLQJQRWKLQJLQWKHUHFRUGWRFRQWUDGLFWWKH0LFKLJDQFRXUW¶V
range of professional norms.                                                    DVVXPSWLRQZHDGRSWLW
                                                                                    With this assumption made, the reasoning from Miller’s
                                                                                  case applies. Like Miller, Haynes should have been fully
PRUH VHYHUH VHQWHQFH
                                                                                  apprised of the risks he faced, but was not. We conclude that
                                                                                Haynes’ trial counsel was incompetent and that it is an
        &LWLQJ WKH 6XSUHPH &RXUW¶V UHFHQW GHFLVLRQ LQ %HOO Y &RQH 
6&W   WKH GLVVHQW VWDWHV WKDW DQ DWWRUQH\¶V OHJLWLPDWH WULDO
                                                                                  objectively unreasonable application of Hill and Strickland
WDFWLFV GR QRW FRQVWLWXWH GHILFLHQW SHUIRUPDQFH $ GHIHQVH FRXQVHO¶V              for the Michigan Court of Appeals to hold otherwise.
IDLOXUH WR FRQVLGHU D SURVHFXWRU¶V ULJKW WR DSSHDO LV QRW D WDFWLF RU VWUDWHJ\
$ GHIHQVH FRXQVHO¶V IDLOXUH WR LQIRUP RU DGYLVH WKH GHIHQGDQW UHJDUGLQJ
WKH VWDWH¶V ULJKW RI DSSHDO DQG WKH DWWHQGDQW FKDQFHV RI UHYHUVDO LV QRW D
WDFWLF RU VWUDWHJ\ 6XFK RPLVVLRQV RI OHJDO SUDFWLFH DQG OHJDO FRXQVHOLQJ         FDQ QHYHU EH D OHJLWLPDWH GHIHQVH WDFWLF RU VWUDWHJ\